Citation Nr: 0721464	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-03 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.



FINDINGS OF FACT

1.  The November 1990 Board decision which denied service 
connection for a right ankle disability is final.

2.  The evidence submitted subsequent to the November 1990 
Board decision does not relate to an unestablished fact 
necessary to substantiate the claim, is cumulative or 
redundant of evidence of record at the time of the previous 
denial, and does not raise a reasonable possibility of an 
allowance of the claim.


CONCLUSION OF LAW

1.  The November 1990 Board decision which denied service 
connection for a right ankle disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2006).

2.  The evidence received subsequent to the November 1990 
Board decision is not new and material and does not serve to 
reopen the veteran's claim of entitlement to service 
connection for a right ankle disability.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2006).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO sent correspondence in March 2002, December 
2003, March 2004, February 2005, October 2005, and October 
2006; a rating decision in May 2004; a statement of the case 
in December 2004; and a supplemental statement of the case in 
May 2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
October 2006 correspondence, VA informed the veteran that of 
the reasons for the previous denial of his claim, that he 
needed to submit new evidence, and stated what type of 
evidence was needed to reopen the claim.  That communication 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2007 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence  and provided VA with the necessary information to 
obtain that evidence.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

In a November 1990 decision, the Board denied the veteran's 
claim for service connection for a right ankle disability.  
That Board decision is final.  When a claim is disallowed by 
the Board, the claim my not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered in the absence of new and material evidence.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2006).

The claim for entitlement to service connection for a right 
ankle disability may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The veteran filed this application to reopen his claim in 
March 2002.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before the Board at the time of the prior final 
decision consisted of the veteran's service medical records, 
statements from the veteran, a December 1949 VA examination 
report, an April 1955 VA medical report, and an October 1989 
VA examination report.  The Board found that a current right 
ankle disability was not shown, and that no current right 
ankle disability was shown to be due to the veteran's fall 
and treatment for a sprained right ankle in service.  
Therefore, the claim was denied.

The veteran applied to reopen his claim for service 
connection in March 2002.  The Board finds that the evidence 
received since the last final decision in November 1998 is 
cumulative of other evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.

In support of his application to reopen the claim, the 
appellant and his representative submitted written 
statements.  VA medical records and examination reports were 
also obtained.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  First, while the 
additionally submitted statements indicate that the veteran 
received treatment for a right ankle disability, he has not 
provided the information needed to obtain those records and 
has not obtained and submitted those records himself, despite 
several requests from VA that he obtain them or furnish the 
necessary information.  The veteran alleges in those 
statements that his right ankle disability is related to his 
service fall or to a post-service fall.  The Board finds that 
those statements are largely cumulative of evidence already 
of record, and do not constitute evidence that raises a 
reasonable possibility of substantiating the claim because 
they do not show competent medical evidence of a current 
right ankle disability or a relationship between any current 
right ankle disability and service.  The United States Court 
of Appeals for Veterans Claims has held that the duty to 
assist is not a one-way street.  If a veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

The claim cannot be reopened on the basis of the statements 
submitted by the veteran.  The veteran's statements, to the 
extent they are not cumulative, are new but not material.  
The appellant, as a layperson without ostensible medical 
expertise, is not competent to provide a diagnosis or opine 
on a matter requiring knowledge of medical principles.  
Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. 
App. 183 (1997) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  While the 
veteran can attest to his symptoms, he lacks the medical 
competence to diagnose any disability or to relate any 
disability to his service or to treatment in service.  The 
veteran's statements are mainly cumulative of those 
considered at the time of the last final decision on this 
issue.  To the extent that they state that any right ankle 
disability is the result of a post-service fall, they are not 
material because the veteran is not competent to diagnose any 
disability due to a fall or relate any disability to service, 
treatment in service, or to a service-connected disability.

The new medical evidence is also not material because it does 
not demonstrate the presence of any right ankle disability or 
show that any right ankle disability is related to the 
veteran service, to his inservice injury, or to any post-
service fall that he alleges was caused by a service-
connected disability.

A February 2005 VA examination found that the veteran had 
right ankle pain, but found no correlation between the right 
ankle pain and the veteran's service-connected right knee 
injury.  The Board notes that a finding of right ankle pain 
is not a finding of the existence of a right ankle 
disability.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
The medical evidence of record does not establish the current 
presence of any right ankle disability and therefore is not 
material to the reason for the previous denial.

Although the appellant has submitted new evidence that was 
not before the Board in November 1990, the new evidence is 
not material to the claim and does not warrant reopening of 
the previously denied claim.  In light of the evidence, it is 
the determination of the Board that new and material evidence 
has not been submitted.  Thus, the claim for service 
connection for a right ankle disability is not reopened and 
the benefits sought on appeal remain denied.





ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a right ankle 
disability and the claim is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


